In a proceeding pursuant to General City Law § 20 (22), inter alia, to direct Augustine Barry to permit the petitioners to enter his house to perform structural repairs so that work on a nearby construction project could resume, Augustine Barry appeals from an order of the Supreme Court, Queens County (Giaccio, J.), dated March 10, 1999, which denied his motion pursuant to CPLR 2104 to compel the petitioners to make further repairs to his house in accordance with a stipulation of settlement between the parties.Ordered that the order is affirmed, with costs.